Order entered October 1    (0            , 2012




                                              In The
                                    Court of 3ppeatss
                          jfiftb rii5trirt of Mexati at Medial
                                      No. 05-12-00544-CR

                        JUVENCIO SAMUEL CARILLO, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F10-19275-I

                                            ORDER
       The Court REINSTATES the appeal.

       On October 8, 2012, we ordered the trial court to make findings regarding why the

reporter's record had not been filed. The above appeal, however, is a duplicate of cause no. 05-

12-01176-CR, and the reporter's record was filed on August 24, 2012 in cause no. 05-12-01176-

CR. Therefore, we VACATE the October 8, 2012 order requiring findings. Henceforth, all

filings regarding this appeal shall be only in cause no. 05-12-00544-CR.

       The clerk's record, reporter's record, and appellant's brief have been filed. Accordingly,
the State's brief is due within thirty days of the date of this order.




                                                         DAVID L. BRIDGES
                                                         JUSTICE